38 So.3d 237 (2010)
Ernesto SANTIAGO-ROBLES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D09-1751.
District Court of Appeal of Florida, Fifth District.
July 2, 2010.
H. Manuel Hernandez, of H. Manuel Hernandez, P.A., Longwood, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Ernesto Santiago-Robles's convictions, finding no error. However, we remand the matter to correct the judgment relating to Count III. The judgment should reflect that in Count III, Robles was convicted of lewd or lascivious exhibition.
AFFIRMED and REMANDED FOR CORRECTION OF JUDGMENT.
ORFINGER, TORPY and JACOBUS, JJ., concur.